Citation Nr: 1104116	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  03-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The appellant has no record of active duty ("AD") in the Armed 
Forces of the United States.  He was a member of the Army 
National Guard (ARNG) from October 1971 to October 1977, during 
which time he served on various periods of active duty for 
training ("ADT", or "ACDUTRA") and inactive duty training 
("IADT" or "INACDUTRA") between April 1974 and October 1977.  
Although it is unclear from the present record whether the 
appellant meets the requirements to qualify as a veteran under 
the laws and regulations governing VA benefits (see 38 U.S.C.A. § 
101(22), (23), (24)), for the purpose of the present decision, we 
will continue to address him as "the Veteran."

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a December 2004 decision, the Board denied the Veteran's claim 
of entitlement to service connection for prostate cancer, claimed 
as due to exposure to herbicide agents.  The Veteran subsequently 
appealed the issue to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the Veteran's attorney and the VA Office of General 
Counsel filed a joint motion to vacate the Board's decision and 
remand the case for readjudication.  In a December 2005 Order, 
the Court granted the joint motion, vacated the Board's December 
2004 decision, and remanded this matter to the Board.  The Board 
remanded the Veteran's claim for additional development in May 
2006.  

Regrettably, further development is needed before the claim can 
be decided on the merits.  The appeal is again REMANDED to the 
RO.  VA will notify the appellant when further action is 
required.


REMAND

The Veteran has contended, through oral and written statements, 
that he was exposed to Agent Orange while handling ammunition and 
equipment which had been returned to the U.S. from Vietnam.  See 
Informal Conference Report with a Decision Review Officer (DRO), 
dated February 12, 2009, reporting the Veteran's statement that 
he had cleaned 5-ton trucks and 155-mm howitzer cannons which had 
been used in Vietnam.  Although he never served on AD and was 
never in Vietnam, he asserts that "it was very common for 
reserve units and the 'guard' to receive military equipment from 
the battle field to upgrade their equipment needs."  See 
Veteran's letter to RO, dated May 28, 2008.  He contends that, on 
various ADT periods at ammunition depots as a member of the Army 
National Guard, he cleaned and handled equipment and ammunition 
returned from Vietnam. 

In the joint motion for remand, approved by the Court, the Board 
was instructed to further explain what actions had been taken by 
VA in assisting the Veteran to determine whether he was exposed 
to Agent Orange during ADT.  Therefore, the Board found in May 
2006 that a remand was required in order to develop any available 
evidence with regard to whether the Veteran was exposed to Agent 
Orange while working at an ammunition depot during his ADT.  The 
Veteran indicated that most of the work he believed resulted in 
exposure to Agent Orange occurred at Fort Sill, Oklahoma, and in 
Yakima, Washington.  He says he also served in Texas and in 
Vancouver, Washington.

In April 2007 an official from the Texas Adjutant General's 
Department indicated that their records do not show whether the 
Veteran handled equipment from Vietnam contaminated with 
herbicide agents, or to what degree said vehicles were 
contaminated, while serving with the 1444th Transportation 
Company in Pasadena, Texas.  The official did, however, note that 
the Veteran's duties would have caused him to have direct contact 
with vehicles assigned to the unit.

The records manager of the Oklahoma National Guard Joint Force 
Headquarters wrote in March 2008 that there is no evidence that 
the Veteran was ever a member of the Oklahoma Army or Air 
National Guard.  The same records manager wrote in April 2008 
that, if the Veteran had been a member of another State's 
National Guard and performed ADT at Fort Sill, that State (in 
this case, Washington) would have such records.

The RO, in a letter of March 11, 2009, asked the Washington Army 
National Guard to clarify whether their records can verify 
whether the Veteran handled equipment returning from Vietnam 
during his membership in the Guard from 1971 to 1974, and if so 
whether it is likely or unlikely that he came into contact with 
Agent Orange.

An April 30, 2009, e-mail from R.G.P., of the National Guard of 
Washington (NGWA) in the claims file states that everyone with 
whom he checked was unable to recall any cleaning of trucks or 
howitzers at National Guard installations in Vancouver or Yakima 
that had returned from Vietnam.  Mr. P indicated that it was 
unlikely that the National Guard was involved, but that he could 
not state that it could not have happened.  He also wrote that 
there was an Army Reserve presence in Vancouver at that time.  
Another NGWA official, W.T.R., indicated, in a forwarding e-mail 
message dated April 30, 2009, that Mr. P, above, is a retired 
colonel and is the "State Museum guru."  Mr. R added that the 
logistics center at Fort Lewis may or may not have had a cleaning 
function (although the Veteran has not alleged any service at 
Fort Lewis, Washington).  Mr. R's final comment was that "[w]e 
do not have anything to support this members claim."

The Veteran's attorney, in a December 2010 letter to the Board, 
requested another remand to the RO, on the basis that the above 
e-mail exchange is inadequate to constitute a thorough search for 
information as to the Veteran's possible exposure to Agent 
Orange.  Although the Board greatly regrets the additional delay, 
we believe that the remand from the Court implies a need for more 
thorough and official documentation.  

With further regard to the Veteran's service, there is a matter 
not previously addressed in this case, either by VA or by the 
Veteran or his attorney.  Under the law, a member of the National 
Guard only serves in the Federal military when the member is 
formally called into the military service of the United States.  
Under 38 C.F.R. § 3.6(c), (d), to have basic eligibility as a 
veteran based on a period of duty as a member of a State Army 
National Guard, a national guardsman must have been ordered into 
Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  
Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. 
Department of the Defense, 496 U.S. 334 (1990)).  See Clark v. 
United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  

A National Guard Bureau (NGB) Form 22 shows that the appellant 
enlisted in the ARNG of Washington State in October 1971, and was 
discharged in April 1974 to enlist in the ARNG of Texas.  During 
his membership in the Washington ARNG, a DD Form 214 shows that 
he served on ADT from December 1971 to April 1972, at the end of 
which he was released to State control with the ARNG of 
Washington from Fort Sill, Oklahoma.  An NGB Form 23 documents 
two-week periods of ADT in June 1972 and June 1973 for the 
Washington ARNG.

Another NGB Form 22 shows that he enlisted in the ARNG of Texas 
in April 1974 and was discharged in October 1977.  An NGB Form 23 
documents numerous periods of ADT and/or IADT between April 1974 
and October 1977, ranging from one to six days each. 

At his hearing before a DRO at the RO in July 2003, the Veteran 
said his National Guard service had consisted of six months of 
ADT for basic training, followed by periods of annual training 
with the Guard.  It is unclear, however, whether any of his 
National Guard service was federalized.

In view of all the foregoing, the Board therefore finds that the 
attempts to verify whether the Veteran was exposed to Agent 
Orange during ADT in Vancouver, Yakima, and Fort Sill were 
insufficient.  The responses from Oklahoma merely state that the 
Veteran was not in the Oklahoma National Guard and that therefore 
Oklahoma would not have his records.  Moreover, Mr. P's authority 
to opine as an official source on behalf of the Washington 
National Guard is not clear, and he appears to have relied only 
on his memory and informal contacts in answering the inquiry.  
Therefore, further development is needed in order to comply with 
the December 2005 Court Order and the Board's May 2006 Remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held 
that compliance by the Board or the RO with remand instructions 
is neither optional nor discretionary).  

In addition, because none of the National Guard records secured 
thus far shows the authority under which the appellant performed 
his various periods of duty, i.e., whether he was under the 
authority of State or Federal authorities, the Washington and 
Texas National Guard officials should be asked to provide that 
information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Washington State Army 
National Guard and the Texas State Army 
National Guard.  Provide each with the 
Veteran's pertinent NGB Forms 22 and 23, and 
his DD Form 214, and request each to certify 
whether any of the Veteran's service with 
those organizations was federalized service 
under the authority of 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505, and, if so, to 
certify the specific dates thereof.  If the 
records do not exist or it becomes apparent 
that further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e), and 
ask him to provide any such information in 
his possession.

2.  If any period of duty is certified by 
the appropriate National Guard official(s) 
as constituting federalized service, contact 
the Washington State Army National Guard 
again and provide the dates of such periods 
of service. 

a.  Request any official documentation, 
or an official response setting forth the 
basis for any response, positive or 
negative, from the Washington Army 
National Guard, regarding whether 
equipment handled by members of the 
Veteran's National Guard unit while on 
ADT in Fort Sill, Oklahoma (where he 
apparently was sent for a portion of his 
initial ADT), or in National Guard 
facilities in Vancouver or Yakima, 
Washington, during any ADT between 
December 1971 and October 1977 may have 
originated in Vietnam.

b.  The responding National Guard 
official should be asked, if the answer 
to the question above is in the 
affirmative, to provide an opinion, with 
supporting rationale as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
a person handling that equipment was 
exposed to Agent Orange.  Such an opinion 
should be based upon any official 
knowledge as to whether such equipment 
(trucks, artillery pieces, etc.) were 
transferred directly from Vietnam to the 
Veteran's National Guard locations, or 
were shipped through other locations; any 
official knowledge as to whether such 
equipment went through any cleaning 
process at either intermediate locations 
or at the Veteran's locations; and any 
official knowledge as to whether such 
equipment was, in fact, contaminated with 
Agent Orange at any time, particularly 
when the Veteran encountered it.

c.  If an opinion as to possible exposure 
to Agent Orange cannot be provided 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the responding National Guard 
official should clearly and specifically 
so specify in the reply, and explain why 
this is so.

3.  If, and only if, it is determined that 
the Veteran was exposed to Agent Orange or 
other herbicide agents during his ADT, 
arrange for the Veteran's claims file to be 
reviewed by a VA physician with expertise in 
oncology.

4.  The examiner should be asked to render 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability), or unlikely (i.e., 
less than a 50/50 probability) that the 
Veteran's prostate cancer was causally 
related to his exposure to Agent Orange in 
National Guard service while handling 
equipment and ammunition that was returned 
from Vietnam.  A complete rationale should 
be given for any opinion and conclusion 
expressed.

5.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

